DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 8, and 15, it is unclear from the claim language if the Applicant is claiming a system that determines a travel route and then determines the availability of wireless communication along the route or if the claims are determining a navigation route based on the availability of the wireless network.  The claim language “identifying, by the navigation platform, one or more candidate route segments for a navigation route from the origin location to the destination location; receiving, by the navigation platform and based on 
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15 respectively, and are rejected for the same reason.      
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0162057 (Ross et al.).
With respect to claims 1, 8, and 15
Ross teaches: A method/navigation platform/non-transitory computer-readable medium storing instructions (see at least Fig 9(A-B), comprising: one or more memories (see at least Fig 12; #1220-1240; and ¶0149); and one or more processors (see at least Fig 12; #1210; and ¶0149) configured to:
receiving, at a navigation platform (see at least Fig 1 and 4; #100 and #420; and ¶0028; Describing an autonomous vehicle.), information identifying an origin location (see at least Fig 3 and 9(A); #317, #920, and #935; and ¶0121; Discussing sending a pickup location to a UAV.) and a destination location associated with an autonomous vehicle (see at least Fig 3 and 9(A); #319, #920, and #935; and ¶0121; Discussing sending a destination to a UAV.
identifying, by the navigation platform (see at least Fig 1 and 4; #100 and #420; and ¶0028), one or more candidate route segments for a navigation route from the origin location to the destination location (see at least Fig 9(A); #940-943; and ¶0122; Discussing determining network connection at specific locations.); 
receiving, by the navigation platform (see at least Fig 1 and 4; #100 and #420; and ¶0028) and based on transmitting a query to a geolocation server (see at least Fig 3, 4, and 6; #332 and #400; and ¶0099-103; Discussing using a spectrum heat map in response to a request for pick up by a user.), wireless communication coverage information for the one or more candidate route segments (see at least Fig 4; #237 and #400; and ¶0080-81; Discussing using a wireless communication coverage map.); 
selecting, by the navigation platform and based on the wireless communication coverage information (see at least Fig 1 and 4; #100, #400, and #420; and ¶0028 and ¶0081), one or more route segments (see at least Fig 9(A); #940-943; and ¶0122), from the one or more candidate route segments, for the navigation route (see at least Fig 9(A); #945; and ¶0122-123; Discussing identifying segments along the route); and 
transmitting, by the navigation platform and to the autonomous vehicle (see at least Fig 9(A-B); #363, #625-635, #935, and #995 ; and ¶0101, ¶0122, and ¶0126), an instruction to navigate the autonomous vehicle along the navigation route (see at least Fig 9(A-B); #363, #625-635, #935, and #995 ; and ¶0101, ¶0122, and ¶0126; Discussing sending the automated vehicle along the route.).
With respect to claims 2 and 19
Ross discloses:
wherein the one or more candidate route segments are candidate route segments for a particular route segment included in the navigation route (see at least Fig 9(A); #940-945; and ¶0122-123; Discussing determining network connection at specific locations along a route.); and 
wherein selecting the one or more route segments (see at least Fig 9(A); #940-945; and ¶0122-123) comprises: 
selecting the particular route segment from the one or more candidate route segments (see at least Fig 9(A); #940-945; and ¶0122-123; the Examiner notes this language is broad and would read on identifying a segment.).
With respect to claims 3 and 20
Ross discloses:
wherein the one or more instructions, that cause the one or more processors to select the one or more route segments, cause the one or more processors to: select respective candidate route segments (see at least Fig 9(A); #940-945; and ¶0122-123) comprises:
selecting respective candidate route segments, of the one or more candidate route segments (see at least Fig 9(A); #940-945; and ¶0122-123), as respective route segments of the one or more route segments (see at least Fig 9(A); #940-943; and ¶0122; the Examiner notes this language is broad and would read on identifying a segment.).
With respect to claims 4 and 17
Ross discloses:
wherein the wireless communication coverage information (see at least Fig 4; #237 and #400; and ¶0080-81) comprises at least one of: 
information identifying wireless communication coverage, provided by a plurality of different cellular networks, along the one or more candidate route segments (see at least Fig 4; #237, #407, and #400; and ¶0080-81), or 
a recommendation for selecting the one or more route segments from the one or more candidate route segments (see at least Fig 9(A) ; #930-934; and ¶0121).
With respect to claims 5 and 11 
Ross discloses:
wherein the wireless communication coverage information (see at least Fig 4; #237 and #400; and ¶0080-81) comprises: an indication of whether wireless communication coverage, along a candidate route segment of the one or more candidate route segments, satisfies one or more wireless communication coverage thresholds (see at least Fig 4 and 9(A); #237, #400, and #945; and ¶0080-81 and ¶0123).
With respect to claims 6 
Ross discloses:
wherein the one or more wireless communication coverage thresholds (see at least Fig 4 and 9(A); #237, #400, and #945; and ¶0080-81 and ¶0123) comprise at least one of: a signal strength threshold, a signal quality threshold, a throughput threshold, a route segment coverage threshold, or a latency threshold (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #945; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.).
With respect to claims 7 
Ross discloses:
wherein selecting the one or more route segments comprises: selecting the one or more route segments based on determining that wireless communication coverage for the one or more route segments satisfies the one or more wireless communication coverage thresholds (see at least Fig 9(A); #940-945; and ¶0122-123; Discussing routing based on the network coverage.). 	
With respect to claim 9
Ross discloses:
wherein the one or more processors, when selecting the one or more route segments, are to: select a route segment, of the one or more route segments (see at least Fig 9(A); #940-945; and ¶0122-123; Discussing determining network connection at specific locations along a route.), based on at least one of: a travel distance associated with the route segment, a travel time associated with the route segment, predicted traffic conditions for the route segment, real-time traffic conditions for the route segment, or one or more points of interest (POIs) along the route segment (see at least Fig 6; #615-630; and ¶0101-102).
With respect to claim 10
Ross discloses:
wherein the wireless communication coverage information (see at least Fig 4; #237 and #400; and ¶0080-81) comprises: 
information identifying wireless communication coverage (see at least Fig 4; #237, #407, and #400; and ¶0080-81), along the one or more candidate route segments (see at least Fig 4; #237, #407, and #400; and ¶0080-81), provided by:
 
one or more cellular networks (see at least Fig 4; #407; and ¶0081-84), and
one or more Wi-Fi networks (see at least Fig 4; #409 and #415; and ¶0081-84).
With respect to claim 12
Ross discloses:
wherein the one or more user requirements comprise at least one of: an audio streaming requirement, a video streaming requirement, a video call requirement, or a data rate requirement. (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #945; and ¶0076-77, ¶0080-81, ¶0094 and ¶0123; Discussing determining if the connection is above a bandwidth threshold.).
With respect to claim 13
Ross discloses: wherein the wireless communication coverage information (see at least Fig 4) comprises: 
an indication of one or more cellular networks that provide wireless communication coverage along the one or more candidate route segments (see at least Fig 4 and 9(A); #940-945; and ¶0122-123; Discussing routing based on the network coverage.); and 
wherein the one or more processors, when selecting the one or more route segments (see at least Fig 9(A); #940-945; and ¶0122-123), are to: 
select a candidate route segment, of the one or more candidate route segments (see at least Fig 9(A); #940-945; and ¶0122-123), as a route segment of the one or more route segments based on determining that a particular cellular network provides wireless communication coverage along the candidate route segment (see at least Fig 9(A); #940-945; and ¶0122-123; Discussing routing based on the network coverage.).
With respect to claim 14
Ross discloses: wherein the wireless communication coverage information (see at least Fig 4 and 9(A); #237, #400, and #945; and ¶0080-81 and ¶0123) comprises:
information identifying one or more capabilities of wireless communication coverage along the one or more candidate route segments (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #945; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.), wherein the one or more capabilities comprise at least one of: a throughput capability range, a latency capability range, a signal strength capability range, or a signal quality capability range (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #945; and ¶0076-77, ¶0080-81, ¶0094 and ¶0123; Discussing determining dead zones based on factors including latency.).
With respect to claim 16
Ross discloses:
wherein the plurality of geolocation servers are associated with respective cellular networks (see at least Fig 4; #409-417; and ¶0082-87).
With respect to claim 18
Ross discloses: wherein the wireless communication coverage information comprises (see at least Fig 4 and 9(A); #237, #400, and #945; and ¶0080-81 and ¶0123) at least one of: 
information identifying an estimated available network capacity, along a candidate route segment of the one or more candidate route segments (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #945; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.), for a particular cellular network of the respective cellular networks (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #945; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.), or information identifying an expected network outage, along the candidate route, in the particular cellular network (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #945; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665